DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Imam on 05/04/2022.

Claims 1-6 and 8-20 are allowed.
EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Currently Amended) A method for integrating data by utilizing one or more processors and one or more memories, the method comprising:
implementing a data processing framework configured to run native on a big data platform; 
abstracting data processing constructs to a user friendly template, thereby eliminating necessity of user initiated tasks of instantiating language level objects; 
implementing a core set of data pipeline configurations on the template configured to initiate a chain of user defined data transformations; 
receiving input of the chain of the user defined data transformations; 
testing each transformation independently of each other; 
outputting data integration solutions on the big data platform based on a positive test result;
implementing an abstraction layer on the data processing framework;
receiving a master file and subsequently receiving a new file; 
generating data corresponding to a delta value from a difference between the master file and the new file based on predefined parameters; 
applying data processing functions based on received input on the generated data corresponding to the delta value; and 
outputting data integration solutions on the big data platform based on the data processing functions.  

2. The method according to claim 1, wherein the big data platform is a framework that is configured for distributed processing of large data sets across clusters of computers using simple programming models.  

3. The method according to claim 1, further comprising: implementing code data transformation services as part of the data processing framework.  

4. The method according to claim 1, wherein the data processing framework is configured to be deployed across multiple storage layers.

5. The method according to claim 1, wherein the data processing framework is a standalone product having standalone library configured to be deployed across multiple storage layers.  

6. The method according to claim 1, wherein the data processing framework is JAVA deployable.
7. (Canceled)  

8. The method according to claim 1, further comprising: dividing the data processing framework into one or more of the following transformations: root transformation, foundational transformation, specialized transformation, and custom transformation; and testing each transformation independently of each other.

9. The method according to claim 1, wherein the data processing framework includes a data processing core framework that is configured to access an audit service and an extension service to generate the data integration solutions as data transformation results.  

10. The method according to claim 9, wherein: the audit service includes one or more of the following services: pipeline error handling service, logging service, and exception handling service; and the extension service includes one or more of the following services: utility services, security service, validation service, portal component and rules engine component.  

11. The method according to claim 9, wherein the data processing core framework is configured to: access a pipeline component that is configured to receive data from a data lineage service component and a data flow component; and output data to a schema management service component and a transform component, wherein the transform component includes one or more of the following transformation component: root transformation component, foundational transformation component, specialized transformation component, and custom transformation component.  
12. The method according to claim 1, wherein for all functions, the method further comprising: generating an empty template of user acceptance testing; abstracting domain specific language in SQL (structured query language) corresponding to the testing; and writing all codes within the template based on the abstracted domain specific language.

13. (Currently Amended) A system for integrating data, comprising: 
a memory and a processor operatively connected to the memory via a communication network, 
wherein the processor is configured to:
implement a data processing framework configured to run native on a big data platform; 
abstract data processing constructs to a user friendly template, thereby eliminating necessity of user initiated tasks of instantiating language level objects; 
implement a core set of data pipeline configurations on the template configured to initiate a chain of user defined data transformations; 
receive input of the chain of the user defined data transformations; 
test each transformation independently of each other; 
output data integration solutions on the big data platform based on a positive test result;
implement an abstraction layer on the data processing framework;
receive a master file and subsequently receiving a new file; 
generate data corresponding to a delta value from a difference between the master file and the new file based on predefined parameters; 
apply data processing functions based on received input on the generated data corresponding to the delta value; and 
output data integration solutions on the big data platform based on the data processing functions. 

14. The system according to claim 13, wherein the big data platform is a framework that is configured for distributed processing of large data sets across clusters of computers using simple programming models.  

15. The system according to claim 13, wherein the processor is further configured to: divide the data processing framework into one or more of the following transformations: root transformation, foundational transformation, specialized transformation, and custom transformation; and test each transformation independently of each other.

16. The system according to claim 13, wherein the data processing framework includes a data processing core framework that is configured to access an audit service and an extension service to generate the data integration solutions as data transformation results.  

17. The system according to claim 16, wherein: the audit service includes one or more of the following services: pipeline error handling service, logging service, and exception handling service; and the extension service includes one or more of the following services: utility services, security service, validation service, portal component and rules engine component.  

18. The system according to claim 17, wherein the processor is further configured to: access a pipeline component that is configured to receive data from a data lineage service component and a data flow component; and output data to a schema management service component and a transform component, wherein the transform component includes one or more of the following transformation component: root transformation component, foundational transformation component, specialized transformation component, and custom transformation component.  

19. The system according to claim 13, wherein for all functions, the processor is further configured to: generate an empty template of user acceptance testing; abstract domain specific language in SQL (structured query language) corresponding to the testing; and write all codes within the template based on the abstracted domain specific language.

20. (Currently Amended) A non-transitory computer readable medium configured to store instructions for integrating data, wherein when executed, the instructions cause a processor to perform the following:
implementing a data processing framework configured to run native on a big data platform; 
abstracting data processing constructs to a user friendly template, thereby eliminating necessity of user initiated tasks of instantiating language level objects; 
implementing a core set of data pipeline configurations on the template configured to initiate a chain of user defined data transformations; 
receiving input of the chain of the user defined data transformations; 
testing each transformation independently of each other; 
outputting data integration solutions on the big data platform based on a positive test result;
implementing an abstraction layer on the data processing framework;
receiving a master file and subsequently receiving a new file; 
generating data corresponding to a delta value from a difference between the master file and the new file based on predefined parameters; 
applying data processing functions based on received input on the generated data corresponding to the delta value; and 
outputting data integration solutions on the big data platform based on the data processing functions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention differs from prior arts Rogers et al. (US-PGPUB-NO: 2020/0285903 A1), Lingamneni et al. (US-PGPUB-NO: 2020/0151038 A1), Chhaunker et al. (US-PGPUB-NO: 2015/0317328 A1) and Kozina et al. (US-PGPUB-NO: 2014/0114907 A1).

Rogers, Lingamneni, Chhaunker and Kozina all disclose software development related to machine learning and transformations of data points. Rogers teaches using a plurality of data points to train a machine learning model and visualizing the actions associated with the data points. Lingamneni teaches maintaining various integration pattern templates comprising preprogrammed integration services needing defined operation details to be functional and generate a service configuration file based on the inputs. Chhaunker teaches receiving a request to save a file as immutable where a first file is a master copy and a second file is a new file. Kozina teaches users applying transformations to the data in preparation for review, data analysis and using data lineage trace for transformations. All of the above prior art fail to teach implementing an abstraction layer on the data processing framework; receiving a master file and subsequently receiving a new file; generating data corresponding to a delta value from a difference between the master file and the new file based on predefined parameters; applying data processing functions based on received input on the generated data corresponding to the delta value; and outputting data integration solutions on the big data platform based on the data processing functions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/           Examiner, Art Unit 2193                                                                                                                                                                                             
/Chat C Do/           Supervisory Patent Examiner, Art Unit 2193